The bill of exceptions must be served within ten' days after the signature of the judge is obtained. There being nothing to indicate when the presiding judge signed nor that the service was in proper time thereafter, the writ of error must be dismissed.Practice in the Supreme Court. September Term, 1880.The bill of exceptions stated that the case was tried at the March Term", 1880, of Talbot superior court, and concluded thus : “ Now comes the defendant within thirty days from the adjournment of said court, and puts the same in .writing, and prays the same to be signed and certified agreeable to law.” There was no date specified either of the tender or of the signature of the judge. Service was acknowledged March 12th, I880.The writ of error was dismissed.